UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4988


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

GABRIEL HOSMAN PEREZ-AMAYA, a/k/a Dandy,

               Defendant - Appellant.



                             No. 09-4989


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

RAFAEL   PARADA-MENDOZA,    a/k/a   Cheve,   a/k/a   Chevi,   a/k/a
Cheby,

               Defendant - Appellant.



                             No. 09-4991


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
JORGE PARADA, a/k/a Enrique Blaco Hernandes, a/k/a Rama,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge.   (1:08-cr-00132-LO-1; 1:08-cr-00132-LO-2; 1:08-cr-00132-
LO-3)


Argued:   May 10, 2011                   Decided:   November 9, 2011


Before WILKINSON and SHEDD, Circuit Judges, and David C. NORTON,
Chief United States District Judge for the District of South
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: James Goodman Connell, III, CONNELL, SHELDON & FLOOD,
P.L.C., Fairfax, Virginia; John O. Iweanoge, II, IWEANOGE LAW
CENTER, Washington, D.C., for Appellants.   Michael John Frank,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee. ON BRIEF: Lara K. Eilhardt, CONNELL, SHELDON & FLOOD,
P.L.C., Fairfax, Virginia, for Appellant Gabriel Hosman Perez-
Amaya; Michael S. Arif, Dimitri Willis, MARTIN, ARIF & GREENE,
P.L.C., Springfield, Virginia, for Appellant Rafael Parada-
Mendoza.   Neil H. MacBride, United States Attorney, Inayat
Delawala, Jonathan L. Fahey, Assistant United States Attorneys,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     A   jury    convicted     Gabriel     Perez-Amaya        and     Rafael   Parada-

Mendoza of conspiracy to commit murder in aid of racketeering in

violation of 18 U.S.C. § 1959(a)(5) (Count One); murder in aid

of racketeering in violation of 18 U.S.C. § 1959(a)(1) (Count

Two); attempted murder in aid of racketeering in violation of 18

U.S.C. § 1959(a)(5) (Count Three); use of a firearm during a

crime of violence resulting in death in violation of 18 U.S.C. §

924(j) (Count Four); possession of a firearm by an illegal alien

in violation of 18 U.S.C. § 922(g)(5) (Counts Five and Six); and

conspiracy to distribute cocaine in violation of 18 U.S.C. § 846

(Count Seven).         Co-defendant Jorge Parada was only convicted of

conspiracy to distribute cocaine on Count Seven.                         The charges

arose    from    the   defendants’    involvement        in     a    multistate      drug

trafficking organization as members of Pinos Locos Salvatruchas

(“PLS”), a clique of MS-13, and the related murder of Christian

Argueta, a member of a rival gang, the South Side Locos (“SSL”).

The district court sentenced Perez-Amaya and Parada-Mendoza to

terms of life imprisonment and Parada to a term of three hundred

months imprisonment.         We affirm.

     On appeal, appellants jointly claim that the district court

erred in barring admission of a video and permitting hearsay

testimony       from    an   expert    witness.           Additionally,         Parada

challenges      the    sufficiency    of       the   evidence       against    him   and

                                           3
claims the district court improperly charged the jury and failed

to consider the 18 U.S.C. § 3553(a) sentencing factors.                                 For the

reasons that follow, we reject the defendants’ arguments.



                                              I.

       Appellants argue that the district court erred in excluding

a   video     offered    to    demonstrate          the    bias       of   SSL   gang    member

Ishmael Rangel, who witnessed the shooting of Christian Argueta

and testified for the government.                    Members of SSL made the video

in question to honor the memory of their fallen SSL gang member

Argueta.       The video contains slides of SSL members displaying

gang   signs    and     tattoos,         partying,    and       holding      weapons.        The

video also contains images of Argueta overlaid with memorial

symbols, as well as images conveying SSL’s animosity toward MS-

13 and the police.            Most of the SSL gang members featured in the

slides had no apparent connection to the trial, and very few

slides contained images of Argueta or Rangel.

       A    defendant     has        a    right     under       the    Sixth      Amendment’s

Confrontation        Clause     to       cross-examine      government           witnesses   on

matters bearing on credibility or bias.                         Crawford v. Washington,

541 U.S. 36,    59-61     (2004).            “Bias    .     .    .   describe[s]       the

relationship between a party and a witness which might lead the

witness to slant, unconsciously or otherwise, his testimony in

favor of or against a party.”                     United States v. Abel, 469 U.S.
4
45, 52 (1984).            The Sixth Amendment, however, does not guarantee

a    defendant       an     unlimited     right      to     present       every       piece    of

evidence that could establish the potential bias of a witness.

Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).                                     “[T]rial

judges retain wide latitude insofar as the Confrontation Clause

is   concerned         to    impose     reasonable         limits    on     .    .    .    cross-

examination          based    on      concerns      about,        among     other         things,

harassment,         prejudice,      confusion       of     the    issues,       the    witness’

safety, or interrogation that is repetitive or only marginally

relevant.”          Id.; United States v. Bodden, 736 F.2d 142, 145 (4th

Cir.        1984)       (internal        quotation          marks        omitted)          (“[The

Confrontation Clause] is not so broad as to deprive the district

court       of   all      discretion     in     limiting         needless       or    confusing

inquiry into collateral matters.                    The Confrontation Clause must

yield       to      evidentiary         rules       when     their        application          is

reasonable.”).            This Court reviews a district court’s exclusion

of bias evidence for abuse of discretion, even if there is a

potential        Confrontation          Clause      violation,       United          States    v.

Turner, 198 F.3d 425, 429 (4th Cir. 1999), and will uphold a

district         court’s       decision         unless      it      is      “arbitrary         or

irrational.”           United States v. Hill, 322 F.3d 301, 306 (4th Cir.

2003).

       In    United       States   v.    Abel,      469 U.S. 45,   52     (1984),      the

Supreme Court found that evidence of the attributes of a prison

                                                5
gang demonstrated not only the existence of bias, but also the

“source and strength” of that bias; therefore, it was not error

for the district court to permit the government to explore the

gang’s tenets on cross examination.               Here, the district court

permitted     substantial     cross      examination      regarding       Rangel’s

membership in SSL, the gang’s violent nature, and its hatred of

MS-13.     The district court noted that Abel did not require it to

admit duplicative evidence concerning the source and strength of

a witness’ bias, and thus, refused to admit the video, holding

that the cross examination of Rangel sufficiently covered all

relevant    material    related   to     the   issue   of    his   bias    against

members of MS-13.

     The     district    court    gave       appellants     wide    latitude    to

thoroughly    explore   the   source     and    strength     of    Rangel’s    bias

during cross examination.         Specifically, Rangel testified that

he and Argueta were members of SSL, that members of SSL consider

themselves enemies of MS-13, that Argueta had considered himself

an enemy of MS-13, that he (Rangel) considered himself an enemy

of MS-13, and that he had fought with MS-13 in the past because

it was a rival gang and fighting with a rival gang increased a

member’s street credibility.             Rangel also testified that the

primary purpose of SSL is to fight and party and described the

gang’s violent initiation rituals.              This testimony demonstrated

the source and strength of Rangel’s bias in much clearer terms

                                         6
than the excluded video and addressed all the beliefs of the

gang that could have been seen in the video and more.                                   The

admission of the video would have been cumulative at best.

       While appellants claim that Rangel’s testimony on direct

made it appear that he was ambivalent towards MS-13, appellants

were       permitted   to     demonstrate         Rangel’s      dedication       to    the

principles of SSL on cross examination.                        “[T]he Confrontation

Clause      guarantees      only   ‘an    opportunity         for    effective     cross-

examination, not cross-examination that is effective in whatever

way, and to whatever extent, the defense might wish.’”                             United

States v. Owens, 484 U.S. 554, 559 (1988) (quoting Kentucky v.

Stincer,      482 U.S. 730,    739       (1987)).        For    purposes    of     the

Confrontation Clause, “it is sufficient that the defendant has

the opportunity to bring out such matters as the witness’ bias,”

and the district court is not required to allow the defendant to

use every means available to make his point.                        Id.; United States

v. Nelson, 39 F.3d 705, 708 (7th Cir. 1994) (holding that once

defendants have been permitted to expose the witness’ bias, “it

is    of    peripheral      concern      to    the    Sixth    Amendment     how      much

opportunity defense counsel gets to hammer that point home to

the    jury”).      Since    the   district          court   gave    appellants       ample

opportunity to thoroughly cross examine Rangel on the source and

strength of his bias against appellants, it did not abuse its



                                              7
discretion by refusing to admit the video.                             See Van Arsdall, 475
U.S. at 680.



                                                 II.

     Appellants challenge the district court’s admission of the

expert     testimony      of     Detective             John   Farrell,            arguing       that

Detective Farrell served as a conduit for inadmissible hearsay

in violation of Federal Rule of Evidence 702 and 703 and the

Confrontation Clause.

     We    review     evidentiary           rulings         for    abuse         of    discretion.

United States v. Basham, 561 F.3d 302, 325 (4th Cir. 2009).

According to Rule 702, in those situations where “scientific,

technical, or other specialized knowledge will assist the trier

of fact to understand the evidence or to determine a fact in

issue,”    testimony      by     “a    witness          qualified           as    an    expert    by

knowledge,       skill,     experience,                training,        or       education”       is

permissible      so     long   as      “(1)           the   testimony            is    based     upon

sufficient facts or data, (2) the testimony is the product of

reliable principles and methods, and (3) the witness has applied

the principles and methods reliably to the facts of the case.”

Under     Rule   703,     experts          can    testify         to    opinions         based    on

inadmissible      evidence,      including             hearsay,        if    “experts      in     the

field     reasonably      rely        on     such       evidence        in       forming       their

opinions.”

                                                  8
        The     district         court     did        not    abuse      its     discretion         by

permitting Detective Farrell to testify as an expert concerning

MS-13’s       general       practices           and       history.        Detective         Farrell

formulated his opinions on a specialized area outside the common

knowledge of a typical jury based on his many years of observing

MS-13,        studying          its      methods,          speaking      to      its       members,

investigating             its     members’          personal      lives,        and       receiving

training       on    the    gang        from    law       enforcement     both       locally      and

internationally.                The   district          court    also    did    not       abuse    its

discretion by finding Detective Farrell’s methodology sufficient

under    Rule       702    to     formulate         opinions     on     the    general      nature,

structure, history, and activity of the gang, especially since

the district court allowed appellants to demonstrate the limits

of Detective Farrell’s opinion through extensive voir dire and

cross examination.                Furthermore, the hearsay in question which

included       custodial          interrogations,            writings     of     MS-13      members

discovered          in    the    course        of   investigations,            law    enforcement

conferences,         and        educational         and     training     materials,         gleaned

through       traditional          law    enforcement           procedures,          is   the     type

reasonably relied upon by experts in the law enforcement field;

thus, Detective Farrell’s testimony did not violate Rule 703.

See United States v. Steed, 548 F.3d 961, 975 (11th Cir. 2008).

        Under       Crawford       v.    Washington,            the   Confrontation          Clause

“forbids the introduction of testimonial hearsay as evidence in

                                                    9
itself,” but does not “prevent[ ] expert witnesses from offering

their independent judgments merely because those judgments were

in    some      part        informed      by      their          exposure      to    otherwise

inadmissible evidence.”              United States v. Johnson, 587 F.3d 625,

635 (4th Cir. 2009) (citing 541 U.S. at 61).                                An expert may not

be    “used   as      little    more      than        a   conduit      or    transmitter      for

testimonial        hearsay,”        but     if    the       expert      is     “applying      his

training and experience to the sources before him and reaching

an independent judgment, there will typically be no Crawford

problem.”       Id.     Accordingly, the question before us is “whether

the expert is, in essence, giving an independent judgment or

merely acting as a transmitter for testimonial hearsay.”                               Id.

       Applying       the    test   here,        we       find   no    Crawford      violation.

Detective Farrell stated numerous times that his opinions were

drawn    from    the    totality       of      his        experience,       rather    than    one

statement or one source in particular, which is consistent with

the general nature of his testimony.                          Detective Farrell did not

act as a conduit, but rather offered his independent judgments

regarding the gang’s general nature as a violent organization

and     its   practices,        testimony             which      has    consistently         been

permitted in this circuit.                  See, e.g., United States v. Ayala,

601 F.3d 256, 274 (4th Cir.) cert. denied, 131 S. Ct. 262 (U.S.

Oct. 4, 2010).



                                                 10
                                    III.

      Parada     challenges   the    sufficiency      of    the     evidence

supporting his conviction for conspiracy to distribute cocaine.

We review challenges to the sufficiency of the evidence de novo.

United States v. Kelly, 510 F.3d 433, 440 (4th Cir. 2007).                “A

defendant challenging the sufficiency of the evidence to support

his conviction bears a heavy burden.”           United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997) (internal quotation marks

omitted).      We will uphold a jury's verdict “if, viewing the

evidence in the light most favorable to the government, it is

supported by substantial evidence.”         United States v. Reid, 523
F.3d 310, 317 (4th Cir. 2008).        Substantial evidence is present

if “a reasonable finder of fact could accept [the evidence] as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”          United States v. Burgos, 94
F.3d 849, 862 (4th Cir. 1996) (en banc).            “We do not weigh the

evidence or assess the credibility of witnesses, but assume that

the jury resolved any discrepancies in favor of the government.”

Kelly, 510 F.3d at 440.

      To prove conspiracy to distribute cocaine, the government

was   required   to   establish:     (1)   an   agreement   to    distribute

cocaine between two or more persons; (2) that Parada knew of the

conspiracy; and (3) that Parada knowingly and voluntarily became

a part of it.     See Burgos, 94 F.3d at 857.        Parada concedes that

                                     11
a drug conspiracy existed, namely, the conspiracy to distribute

cocaine by PLS members including Perez-Amaya and Parada-Mendoza,

but he argues that the government failed to show that he knew

about     the    conspiracy       and       that    he     participated       in    it.         We

disagree.

      “Once      it   has      been    shown       that    a     conspiracy     exists,     the

evidence need only establish a slight connection between the

defendant and the conspiracy to support conviction.”                                     United

States    v.    Brooks,     957 F.2d 1138,       1147    (4th   Cir.      1992).        A

criminal     conspiracy         “can    be    shown       by   circumstantial        evidence

such as [the defendant’s] relationship with other members of the

conspiracy,       the     length       of    th[e]        association,      his     attitude,

conduct and the nature of the conspiracy.”                               United States v.

Collazo, 732 F.2d 1200, 1205 (4th Cir. 1984).                            Furthermore, “the

testimony       of    a   defendant’s         accomplices,          standing       alone    and

uncorroborated, can provide an adequate basis for conviction.”

United States v. Burns, 990 F.2d 1426, 1439 (4th Cir. 1993).

      The    government’s         evidence         established       that     Parada      was    a

member of PLS during the conspiracy to distribute cocaine and

that he attended meetings where gang leaders “fronted” cocaine

to   every      member    of    the     clique      on     a   bi-weekly      basis. *      Co-


      *
       “Fronting” is the process by which gang leaders distribute
drugs to gang members, requiring payment for the cost of the
drugs only after the members have sold them and received payment
(Continued)
                                               12
conspirators testified that they had personally witnessed Parada

sell the cocaine, arrange drug purchases, and travel with other

members of the clique to obtain the gang’s cocaine. They also

indicated    that     they   knew   that      Parada     was    required      to   sell

cocaine for the gang.          Officer Emanuel Salazar testified that

Parada     admitted    to    traveling     with    gang        members   to    obtain

cocaine.     Officers also testified that they purchased cocaine

from members of PLS and that Parada, going by an alias, was in

the car with the seller during the buy.                Based on this evidence,

a   jury   could    reasonably      conclude      that    Parada     knew     of   the

conspiracy to distribute cocaine and participated in it.                            The

fact that some contradictory evidence was presented at trial

does not undermine our conclusion that the government presented

substantial evidence, as we “must assume that the jury resolved

any discrepancies in favor of the government.”                    Kelly, 510 F.3d

at 440.



themselves.   A consistent pattern of fronting demonstrates an
agreement between the two parties to sell the drugs. See United
States v. Mills, 995 F.2d 480, 485 n.1 (4th Cir. 1993)
(“[E]vidence of a buy-sell transaction, when coupled with a
substantial quantity of drugs, would support a reasonable
inference that the parties were coconspirators.”); United States
v. Moran, 984 F.2d 1299, 1303 (1st Cir. 1993) (“A pattern of
sales for resale between the same persons, together with details
supplying a context for the relationship, might well support a
finding of conspiracy.”).




                                         13
                                               IV.

       Parada also argues that the district court erred by failing

to submit his requested charges to the jury.                        A district court’s

refusal      to    give     a    defendant’s        requested     jury    instruction          is

reviewed for abuse of discretion.                      United States v. Moye, 454
F.3d 390, 397-98 (4th Cir. 2006) (en banc).                               We accord “the

District Court much discretion and will not reverse provided

that the instructions, taken as a whole, adequately state the

controlling law.”               United States v. Hassouneh, 199 F.3d 175, 181

(4th Cir. 2000) (internal quotation marks omitted).

       To     prevail      on     this    claim,      Parada      must    show    that        his

proposed          instruction:            “(1)       was    correct;       (2)        was    not

substantially covered by the court’s charge to the jury; and (3)

dealt with some point in the trial so important, that failure to

give        the     requested        instruction           seriously       impaired           the

defendant’s ability to conduct his defense.”                             United States v.

Lewis, 53 F.3d 29, 32 (4th Cir. 1995) (internal quotation marks

omitted).         District courts are not required to charge the jury

using    language          requested      by     defendants       and    need    not        issue

redundant charges.              United States v. Ellis, 121 F.3d 908, 924-25

(4th    Cir.      1997).         Parada    requested       that    the    district          court

charge      the     jury    that:         “You    need     not    convict       any    of     the

Defendants for any crime alleged in the indictment based solely

on a finding that he was a member of MS-13.”                                Instead, the

                                               14
district court instructed the jury on the requirements of each

element of each crime.                    He explained to the jury that each

individual defendant must satisfy each element and that “[i]t is

not a crime to be a member of or associate with MS-13.”                                     The

defendant has failed to show that the district court’s charges

did not reasonably cover the information that would have been

conveyed by the requested instruction, and therefore, we find

the district court did not abuse its discretion by rejecting the

redundant instruction.

       The district court also did not submit Parada’s requested

charge concerning multiple conspiracies.                           “Error will be found

in     a     conspiracy        instruction        if     the       proof      of     multiple

conspiracies was likely to have confused the jury into imputing

guilt to the defendant as a member of one conspiracy because of

the illegal activities of the other conspiracy.”                              United States

v.     Jeffers,      570 F.3d 557,    567       (4th    Cir.     2009)       (internal

quotation marks omitted).                  Here, Parada and his co-defendants

were       charged     with    conspiracy      to      commit        murder    in     aid    of

racketeering and conspiracy to distribute cocaine.                                   The jury

only       convicted    Parada       of    conspiracy         to    distribute       cocaine;

therefore, proof of multiple conspiracies did not confuse the

jury into imputing guilt to Parada as a member of one conspiracy

because      of   the      illegal    activities        of     the    other     conspiracy.

Furthermore,         because         the     jury      clearly        did      not     impute

                                             15
participation in one conspiracy to another conspiracy, Parada

cannot demonstrate that the omission of the multiple conspiracy

charge   prejudiced        him,    which     is   necessary     to    demonstrate

reversible error.     See United States v. Tipton, 90 F.3d 861, 883

(4th Cir. 1996).      We therefore find no reversible error in the

district court’s jury charges.



                                        V.

      Finally, Parada contends that the district court failed to

properly consider the federal sentencing factors required by 18

U.S.C. § 3553(a) and, thus, sentenced him to an unreasonable

term of imprisonment.           This Court reviews sentencing decisions

for abuse of discretion.           Gall v. United States, 552 U.S. 38, 48

n.3 (2007).     If a district court does not procedurally err, our

review   “is   limited     to     determining     whether    [the    sentence   is]

‘reasonable.’”      Id. at 46.         Failing to consider the § 3553(a)

factors is procedural error.            United States v. Morace, 594 F.3d
340, 345-46 (4th Cir. 2010).

      The district court stated that it considered the § 3553(a)

factors and sufficiently articulated reasons for imposing the

300   month    sentence,    namely     the   need   for     deterrence   and    the

ongoing danger the defendant posed to the community.                     Parada’s

argument that he was sentenced to a longer term than his co-

conspirators is meritless.           “[T]he kind of disparity with which

                                        16
§   3553(a)     is     concerned      is      an    unjustified       difference      across

judges (or districts) rather than among defendants to a single

case.”      United States v. Pyles, 482 F.3d 282, 290 (4th Cir.

2007)    (internal          quotation      and     citation     omitted),    vacated      on

other grounds, 552 U.S. 1089 (U.S. Jan. 7, 2008).                            Even if the

disparity     between        co-conspirators          were    the     relevant   question

here, the disparity was justified as Parada is not similarly

situated    to     his      co-conspirators          who    accepted     responsibility,

provided substantial assistance to the government, and were in a

different criminal history category at the time of sentencing.

Parada’s      contentions          concerning        his    national     origin,      stable

employment,        and       good     relationship           with     his    family      are

insufficient to demonstrate that the district court erred by

giving    him      a    guidelines-range            sentence.         Finally,   we    have

already addressed the sufficiency of the evidence to support

Parada’s participation in the conspiracy and found the evidence

sufficient.          Finding no error, we affirm the district court’s

sentencing determination.



                                              VI.

      Pursuant         to    the    foregoing,        we     reject    the   contentions

advanced      by       appellants       and        affirm    their     convictions      and

sentences.

                                                                                   AFFIRMED

                                               17